Title: To George Washington from Captain Lewis J. Costigin, 7 December 1778
From: Costigin, Lewis J.
To: Washington, George


  
    sir,
    New Y’k 7 Decr [17]78.
  
After Observing the Troops in Motion on the ev’ning of the second I immediatly dispatchd a person with what I could gather—since which I forwarded three letters carrying ev’ry matter I could Possibly learn, which were near the Facts.
Last ev’ning Genl Clinton return’d to town, and the Troops disembarking, passing to Long Island and thier different Cantonments thro’ the Night.
Every Species of Provissions Especial Fresh are in great plenty, except Bread, and from the best authority I can assure you none have been Isued for several days past. they are hourly expecting a fleet with flour from Home which is said to have sail’d some time ago.
The Bedford of Seventy four Gun’s is Order’d home, she having lost all her Masts cannot get them here, and goes under Juries, she belongd to Byron’s fleet.
For fear of fire, Orders are Isued that all ships and Vessels remaining here to lay in New Town Creek, this winter, where arm’d Vessels are to protect them.
  
  
  
  In One of my last I Mention’d things coming <from> Shrewsbury. Since I find that Most amazing Quantities come from that Quarter, with in this Year not less than One Thousand Sheep, five Hundred Hogs, and Eight Hundred Quartr or up-ward’s of good Beef, a large Parcel of Cheese—beside Poultry—which give <good> support to the City.
  Yesterday Arriv’d seven Prizes, Two <french> Vessels bound to America: Two with Tobaco from Virginia, the Others small West Indiamen.
It is reported that Genl Vaughen is shortly to go home.

  Z

